Citation Nr: 0512491	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  01-08 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to July 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Boston, 
Massachusetts, which denied service connection for a stomach 
disorder.

In his October 2001 substantive appeal (VA Form 9), the 
veteran requested a Board hearing in Washington, DC.  A 
hearing was scheduled in March 2002, but the veteran failed 
to appear without good cause.  Under these circumstances, the 
Board deems the hearing request to be withdrawn, and will 
proceed with adjudication of the appeal.  See 38 C.F.R. § 
20.702(d) (2004).

In July 2003, the Board issued a remand for consideration of 
evidence developed by the Board and in July 2004, the Board 
issued a remand for further compliance with the Veterans 
Claims Assistance Act.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a stomach disorder, and VA has made required efforts to 
develop such evidence.

2.  A current stomach disorder is not of service origin.



CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 2001 statement of the case, and September 2003, 
March 2004, and December 2004 supplemental statements of the 
case, and August 2004 correspondence from the RO, the veteran 
has been given notice of the evidence necessary to 
substantiate his claim on appeal.

In particular, the Board notes an evidence development letter 
dated in August 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  The letter specifically told him to 
submit any evidence in his possession that pertained to the 
claim.  38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

Factual Background

Service medical records show that in November 1991, the 
veteran presented with complaints of a stomachache and 
constipation.  The diagnosis was constipation.  An abdomen 
series was performed, and it was unremarkable.  In December 
1994, the veteran reported that he drank "funny tasting 
water with a goldish color" and experienced headaches as 
well as a sore throat for approximately one week.  He denied 
any diarrhea, nausea or vomiting.  The diagnosis was upper 
respiratory infection and pharyngitis.  Remaining service 
medical records are negative for complaints, treatment or 
diagnosis of a stomach disorder.

In October 2000, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension, and stated 
that he was seeking compensation for a stomach illness.  
Attached to the veteran's application was VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in which the veteran 
indicated that one month prior to his expiration of term of 
service, he underwent random urinalysis testing in an 
abandoned building.  While in that building, he drank water 
from a water dispenser.  After drinking the water, he was 
sick for approximately two weeks and suffered from stomach 
cramps, diarrhea, nausea and fatigue.  

VA outpatient treatment notes dated from September 1998 to 
July 2002, reveal treatment for a variety of disorders.  In 
November 1999, the veteran complained of a constant, dull 
pain in his abdomen.  He noted that the pain may be due to 
the food he ate.  No diagnosis was rendered because he left 
prior to completion of the examination.  In a December 2000 
treatment note, the veteran indicated that he took various 
medications for his stomach disorder.  The assessment was 
gastritis, pending a gastrointestinal series (UGI).

In December 2000, the UGI was interpreted as negative.

At a January 2001 examination performed for VA by QTC Medical 
Services, the veteran reported that since his discharge from 
service, he experienced stomach problems which he attributed 
to drinking water from a tainted water fountain.  He denied 
any history of documented peptic ulcer disease and reported 
that he recently had a negative UGI.  He complained of 
several years of "nausea and sudden discomfort" on an 
occasional basis with an unknown cause.  He also complained 
of occasional constipation and diarrhea.  No hematemesis or 
melena was noted.  The diagnosis was stomach illness.  

The examiner observed that there had been no documented 
gastrointestinal diagnosis, the UGI was negative, and the 
veteran was not taking medicine for a gastrointestinal 
illness.  Furthermore, there had been no hospitalizations for 
gastrointestinal illness.  The physical examination had been 
negative, and there was "no current active diagnosis" aside 
from the veteran's subjective complaints.  The examiner 
concluded that "a military connection" seemed "tenuous" 
insofar as there was no military contemporaneous diagnosis, 
but only the subjective complaints noted earlier in the 
examination report.  

The examiner noted that a complete blood count (CBC) was 
pending.  In February 2001, the examiner noted that the CBC 
had been negative.

An August 2001 private operative report revealed that the 
veteran underwent gastroscopy.  The postoperative diagnoses 
were a normal esophagus, stomach, bulb, and postbulbar area.  
No ulcer was noted.

VA blood tests conducted in December 2002 and 2003, 
apparently in conjunction with employment physicals revealed 
no abnormal findings.  VA treatment records dated from 
December 2002 to November 2004 contain no findings referable 
to a stomach disability/

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that the veteran's service medical records 
contain evidence of a diagnosis of constipation in November 
1991.  The service medical records are negative for symptoms 
or diagnosis related to a stomach disorder.

Although the post-service records show that the veteran was 
assessed on one occasion as having gastritis, subsequent 
studies have failed to document this condition or any other 
stomach disorder.  The VA examiner concluded that the veteran 
did not have a current stomach disorder, and diagnostic tests 
have been consistent in failing to reveal evidence of any 
abnormality.

Although the veteran has reported stomach or abdominal pain 
on a number of occasions since service, pain, in the absence 
of an underlying disease or disability, does not satisfy the 
requirement for service connection that there be a current 
disability.  Hernandez-Toyns v. West, 11 Vet. App. 379 
(1998).

Even if pain alone could satisfy the requirement for a 
current disability, there is no competent evidence linking 
the pain to disease or injury in service.  The VA examiner 
specifically ruled out such a relationship.  As a lay person, 
the veteran is not competent to render an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran is competent to report, as he has, a continuity 
of symptomatology extending from service to the present.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, a 
medical opinion would still be required to link a current 
disability to service.  Id.  The medical opinion in this case 
ruled out a relationship between a current disability and 
service.

The Board finds that there is simply no competent evidence or 
opinion that establishes a relationship between the veteran's 
period of service and a current stomach disorder.  Boyer v. 
West, 210 F.3d at 1353.

The preponderance of the evidence is against the veteran's 
claims for service connection for a stomach disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stomach disorder is 
denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


